EXHIBIT 10.1
 
WARREN B. KANDERS
 
 
 

 
August 6, 2009

 


Clarus Corporation
One Landmark Square
Stamford, CT 06901




 
Re:
Employment Agreement, dated December 6, 2002 (the “Employment Agreement”),
between Clarus Corporation (the “Company”) and Warren B. Kanders



Dear Sirs:
 
In order to facilitate the Company’s efforts to reduce its level of operating
expenses pending consummation of the Asset Redeployment Transaction (defined
below), the undersigned agreed with the Company and its board of directors  to
defer payments of his base compensation of $250,000 under the Employment
Agreement, which shall accrue in full, until the consummation of an Asset
Redeployment Transaction.  Upon the consummation of an Asset Redeployment
Transaction, all such base compensation that has been deferred hereunder shall
be paid promptly by the Company to the undersigned. The term “Asset Redeployment
Transaction” shall mean a strategic redeployment of a substantial portion of the
assets of the Company, including, but not limited to, the investment in a
business, or the acquisition of a business, or any substantial portion thereof,
from another party, whether accomplished by the acquisition of a majority of the
voting securities (including by tender offer) or by the acquisition of all or
substantially all of the assets or by merger, consolidation, reorganization or
any other similar transaction, regardless of form, whether in one or a series of
a transactions.  
 
In all other respects, the undersigned’s rights under and the terms of the
Employment Agreement shall remain in full force and effect.
 
This letter agreement is made an executed and shall be governed by the laws of
the State of New York, without regard to the conflicts of laws principles
thereof.
 
This letter agreement may be signed in counterparts, each of which shall be
deemed to be an original and all of which shall constitute one agreement.
 

--------------------------------------------------------------------------------


Clarus Corporation
Page 2
 
 
If this letter agreement correctly expresses our mutual intentions, please
execute and return the enclosed copy of this letter agreement to the
undersigned.




By:
/s/ Warren B. Kanders
     
Warren B. Kanders
 



AGREED TO AND ACCEPTED
ON AUGUST 6, 2009
 
CLARUS CORPORATION





            By:   
/s/ Philip A. Baratelli
       
Name:  Philip A. Baratelli
   
 
   
Title:  Chief Financial Officer
   
 
 

 

--------------------------------------------------------------------------------

